[Cite as Neckles v. Ruthrauff, 2022-Ohio-3308.]

                            IN THE COURT OF APPEALS OF OHIO
                               FOURTH APPELLATE DISTRICT
                                     ATHENS COUNTY


KRISTYN NECKLES,                                  :

        Plaintiff-Appellee,                       :   CASE NO. 21CA12

        v.                                        :

TERRY RUTHRAUFF,                                  :   DECISION AND JUDGMENT ENTRY

        Defendant-Appellant.                      :

________________________________________________________________
                           APPEARANCES:

Kyle C. Henderson, Logan, Ohio, for Appellant1.

Gary Gottfried, Westerville, Ohio, for Appellee.

________________________________________________________________
CIVIL CASE FROM COMMON PLEAS COURT, DOMESTIC RELATIONS DIVISION
DATE JOURNALIZED:9-14-22
ABELE, J.

        {¶1}    This is an appeal from an Athens County Common Pleas

Court judgment that awarded custody of the parties’ child to

Kristyn Neckles, plaintiff below and appellee herein.                     Terry

Ruthrauff, defendant below and appellant herein, assigns two

errors for review:

                FIRST ASSIGNMENT OF ERROR:

                “THE TRIAL COURT ERRED BY FAILING TO
                PROPERLY APPLY AND ANALYZE THE BEST INTEREST
                FACTORS ENUMERATED IN ORC 3109.04(A)IN

        1
       Different counsel represented appellant during portions of
the trial court proceedings.
                                                                       2
ATHENS, 21CA12

           DESIGNATING PLAINTIFF AS LEGAL CUSTODIAN.”

           SECOND ASSIGNMENT OF ERROR:

           “THE TRIAL COURT ERRED BY ADMITTING AND
           SUBSEQUENTLY PLACING GREAT WEIGHT UPON
           INADMISSIBLE EVIDENCE PURSUANT TO THE OHIO
           RULES OF EVIDENCE.”

    {¶2}   Appellant and appellee are the biological parents of

H.R., born August 25, 2015 in Grenada, where the parties married

on February 14, 2015.    The parties divorced on March 14, 2017 in

Grenada, but the Grenada court made no provision for H.R.’s

custody.   On July 13 and 14, 2020, the trial court held a

hearing to consider the parties’ separate requests for custody.

    {¶3}   At the hearing, appellee testified that she served as

H.R.’s primary caregiver while in Grenada.    Before the divorce,

appellee stated that appellant isolated himself, withdrew, and

had limited contact with H.R.    At the time of the divorce, M.M.,

appellee’s older child born November 22, 2004, exhibited high

functioning autism, social anxiety, and dyscalculia, and lived

with appellant, appellee and H.R.    M.M.’s presence in the

household apparently created some difficulties in the

relationship.    For example, appellee testified that when M.M.

got marker on his sheets, appellant told M.M. “[i]f he couldn’t

behave himself he would * * * not be able to live with us.”       In

December 2016, M.M. left Grenada to live in Miami, Florida with
                                                                    3
ATHENS, 21CA12

appellee’s sister because he needed more support for his

educational needs.

    {¶4}    In September 2017, appellee also left Grenada along

with H.R. and her mother.    Appellee left “emergently” because

her sister could no longer care for M.M. in addition to her own

children.   Before appellee left Grenada, appellant had sporadic

visits with H.R. and refused to acknowledge appellee’s presence.

    {¶5}    In 2017, appellee obtained an H1B Visa to seek

employment in the United States and took a position as a staff

psychologist at Ohio University, her Visa sponsor.    Appellee

accepted the Ohio University offer over another offer in

Washington state because of its proximity to Maryland, where

appellant’s family lives and where the parties previously

discussed living if they moved to the United States.

    {¶6}    Before she arrived in Athens in September 2017,

appellee visited her sister in Miami.    While in Miami, appellee

received a call from the Miami Shores Police that stated that

appellant had inquired about H.R.’s well-being.    Appellee told

police she was in transit to Athens for employment and assumed

they relayed this information to appellant.    Also, the day she

left Grenada appellee emailed appellant to advise him of her

move and shared her cell phone number.
                                                                    4
ATHENS, 21CA12

    {¶7}    A short time after moving to Athens, appellee filed a

complaint for custody but the complaint was dismissed due to

appellee’s pending complaint in Grenada.    Appellee also stated

that during March, April, and May 2020, she offered appellant

in-person and electronic visitation, but he refused.    Appellee

further testified that appellant did not contact H.R. or provide

presents or cards on his birthday or any other holiday.

    {¶8}    Appellee testified that H.R. and M.M. have a “very

close bond,” doing chores, science experiments, collecting

rocks, taking walks, and engaging together in other activities.

H.R. is also very close with his Grenadian maternal grandmother

and contacts her by phone.    H.R. and M.M. are also close with

their cousins, aunts, and uncles and see them regularly.

Appellee and her boys attend cultural and other events at Ohio

University to “build that sense of * * * love, to * * * foster

that awareness that we are all different, * * * but we can

coexist.”

    {¶9}    Appellee stated that it is important to her, as a

mother and psychologist, that H.R have a strong relationship

with his father.    Appellee described her relationship with

appellant as “tense [and] hostile,” and described appellant’s

passive-aggressive actions like zooming the camera in on H.R.

during electronic calls so appellee could only see his eye or
                                                                    5
ATHENS, 21CA12

the top of his head.    Appellee also described her difficulty

communicating with appellant, stating that appellant would not

look at her during drop-offs and refused to take H.R.’s

belongings from appellee’s hands, forcing her to set items on

the ground before appellant would retrieve them.    Appellee also

stated that appellant was financially controlling and asked her

to “hand over [her] paycheck” more than once.

    {¶10} Appellee testified that, although she did not have

appellant’s consent to leave Grenada with H.R., she did speak to

him about her plan.    Appellee did concede that she did not

consult appellant about testing H.R. into kindergarten early,

but appellant did not ask the name of the teacher or school so

that he could be involved.    Appellee further testified:

    Over the course of time, * * * you [appellant] have made
    it * * * virtually impossible to collaborate, and
    therefore you of your own behavior * * * have not
    connected with [H.R.], you won’t talk to him [by] video,
    you won’t talk to him on the phone, * * * you don’t
    connect with him for his birthday, whether it’s a
    birthday card, a phone call, Christmas, and that has all
    been you, so I do think your relationship is different,
    and it has impacted your bond.


    {¶11} Appellee stated that her son often “cries for” her

when he is with appellant and that he returned from his last

visit with bruises and bites.    When asked on cross-examination

what must happen for appellant to have the bond that appellee
                                                                      6
ATHENS, 21CA12

has with H.R., appellee replied, “[f]or you to stop putting your

needs and ego first and consider H.R.”

    {¶12} Kendra Brooks, H.R.’s daycare teacher and babysitter,

has known H.R. and appellee for approximately two years.     Brooks

stated that H.R. and M.M. have a great relationship and that

H.R. “talks about his Mother all the time, about how much he

loves her, bigger than the ocean, and um he’s just very sweet,

very kind.”     Brooks described appellee as a “very present Mother

* * * “the toys that she brings in, the foods that she brings

in, everything is very intentional, she wants her kids to grow

educationally, she wants them to grow * * * to be good

citizens.”       Michelle Monrose, appellee’s former mother-in-

law, testified that M.M. is the son of appellee and Monrose’s

son, Shervon.     Monrose and her son live in Saint Lucia, but

Monrose frequently talks to M.M. and has “never been kept away

from [M.M.].”     She further testified that appellee has always

facilitated their relationship.     Monrose described appellee as

“a wonderful parent, very, very very good parent, in spite of

[M.M.]’s um condition she has, she’s doing an excellent job with

[M.M.].   I have no complaints when it comes to [appellee] taking

care of M.M.”

    {¶13} Ohio University Child Development Center Master

Teacher Matthew Johnson testified that he worked with H.R. for
                                                                   7
ATHENS, 21CA12

approximately two years.   The Center is racially and culturally

diverse, with children from many countries.   Johnson testified

that H.R has excellent “verbal acuity,” is well adjusted,

“pretty tight” with his friend group, and enjoys nature walks.

H.R. often talks about [M.M.], and Johnson stated that appellee

takes “really good care” of H.R.

    {¶14} Howard Pinnock, Acting Director of Public Prosecution

in Saint George’s, Grenada, testified that an attorney contacted

him on appellant’s behalf and inquired whether a mother leaving

Grenada with a child would be a criminal matter, but Pinnock

advised that his office is not an investigative body and,

instead, suggested that the attorney report the matter to

police.   Pinnock later spoke with a detective and learned that

no investigation or criminal charges arose out of the matter.

    {¶15} Athens Middle School Intervention Specialist Julie

Mollica testified she has been M.M.’s teacher for two years,

that M.M. has a good relationship with H.R., and appellee has

been “very involved, * * * always asking questions, wanting to

know how he’s doing, always comes to conferences.”

    {¶16} Patton College of Education Stevens Literacy Center

Director Julie Francis testified that she worked with H.R. and

M.M. in their after-school reading club, and that H.R. is a

“very happy child, and he spreads his joy. * * * [H.R.] is one
                                                                     8
ATHENS, 21CA12

of those kids that * * * learning for him is just second nature,

cause he’s always thinking, he’s always talking, he’s always

exploring.”   Francis described appellee’s family as an

“important engaged family.”

    {¶17} Guardian Ad Litem Sonya Marshall testified that she

spoke with both parties during her investigation and reviewed

the pleadings and documents.     Marshall visited appellee at her

home, but due to the COVID-19 pandemic conducted a Skype home

visit with appellant.   Marshall stated that the most significant

challenge is “they struggle to communicate and co-parent

together * * * for [H.R.].”    Both parties have good intentions

and “want to act in [H.R.]’s best interest.”     Marshall believed

that both residences are safe and stable, and neither has mental

health or substance abuse issues.

    {¶18} After she concluded her investigation, Guardian Ad

Litem Marshall recommended the court designate appellee H.R.’s

residential parent and legal custodian, that H.R. reside

primarily in Ohio with appellee, and appellant have parenting

time with H.R.   Marshall did not recommend shared parenting due

to the distance between the parties, and further noted that, if

appellant became H.R.’s residential parent would be “a drastic

shift in H.R.’s * * * world,” and “it would be really difficult

for [H.R.] to adjust to that.”    Marshall also recommended that
                                                                   9
ATHENS, 21CA12

the court hold H.R.’s passport so neither party could take him

out of the country without the other party’s consent.   Marshall

did acknowledge on cross-examination that when appellee removed

H.R. from Grenada, it was “like a stick of dynamite” to the

couple’s divorce proceedings.

    {¶19} Appellant testified that appellee kept his son from

him for 777 days, from September 18, 2017 to November 2, 2019,

and further accused appellee of the violation of “repeated

rulings by Ohio courts,” and the Hague Convention.   Appellant

stated that appellee has been “quite aggressive on three or four

occasions,” that appellant is afraid of appellee and feels

vulnerable to possible accusations due to his federal

employment.      Appellant testified:

    Plaintiff’s Ohio scheme is not working and not in
    [H.R.]’s best interest. * * * Plaintiff’s behavior is
    damaging to my son, and I must protect and position him
    to achieve at his optimal for this precarious human life.
    * * * The Plaintiff has willfully and repeatedly blocked
    my access to my son, pre-birth to the present day. * *
    * [T]his has been a brutal weaponization of a little boy
    for whatever reason we cannot explain, but it’s resulted
    in the most heartbreakingly painful period of my entire
    life by far.

As for keeping in touch with H.R. electronically, appellant

stated:

    About electronic interaction and phone interaction, it’s
    qualitatively and quantitatively remarkably different,
    it just doesn’t work for me, that’s not the kind of
    Father I wanna be. * * * Why don’t I phone and video
                                                                   10
ATHENS, 21CA12

    conference with [H.R.], it’s heart wrenchingly painful
    to see a little boy that I desperately love so cut off
    from me, I do not value electronic interaction, I simply
    don’t. I want direct daily, in the same physical space
    contact. I’m a humanist, and that’s what we value, you
    know I am not gonna settle for the crumbs of parenthood.


    {¶20} Appellant testified that on October 22, 2017 he first

became aware of appellee’s and H.R.’s Athens residence, but

acknowledged that at that time that he did not seek custody or

visitation.   Appellant’s employment with Saint George’s

University in Grenada ended July 31, 2018, and he left Grenada

on August 1, 2018 without employment secured in the United

States.

    {¶21} Appellant maintained that appellee could “very easily

transition to Shepardstown [West Virginia] or in that area” near

appellant’s family.   When the magistrate asked whether appellant

could have moved to Athens when he relocated to the United

States, he replied, “No,” citing his family and higher income

where he lives.   Appellant stated, “I want [H.R.] to experience

* * * the richness of both sides of the family, both extended

sides of the family, everyone, this is all about inclusivity,

this is not about excluding anyone.”   Appellant did acknowledge,

however, that appellee could not move from Ohio to Shepardstown

without securing an H1B Visa sponsorship in a new location.

    {¶22} Appellant also stated his belief that child support is
                                                                   11
ATHENS, 21CA12

“incredibly unfair” to him, and he does not understand why he

pays child support when he cannot see his son.   Appellant

complained that the total amount of support he would pay until

his son reaches the age of majority is over $300,000, and it

would “cripple my ability to provide for my son and frankly

because I’m part of this relationship too, it will cripple my

ability to care for myself * * *.”   Appellant acknowledged his

$133,465 salary, but stated that he will be 60 on his next

birthday and “I do not have many work years left.”    Appellant

also admitted he did not attend a required Parenting Seminar,

but said he did not know about the seminar.   Appellant did also

acknowledge that he had been in the Athens area since the

Saturday prior to the hearing, but declined an opportunity to

Skype with H.R.

    {¶23} Rebecca Gorra testified that she has known appellant

for 35 years, is a former colleague and described appellant as

financially responsible, “extraordinary, unique, one of a kind,”

and “a wonderful father.”   Ms. Gorra acknowledged that she once

had a relationship with appellant, that she had seen appellant

interact with H.R. for only three days, and that appellant’s

failure to pay child support until very recently is

understandable “under these circumstances.”

    {¶24} John Gorra, Jr., Rebecca’s husband, first met
                                                                  12
ATHENS, 21CA12

appellant in 1997.   Appellant has stayed in the Gorras’ home

many times and they know each other well.    Although Mr. Gorra

observed appellant interact with H.R. for only a few hours, he

said appellant has had very positive interactions with the

Gorras’ children over the years.

    {¶25} Alexandra Groody testified that she met appellant in

1998 at the Antioch University Clinical Psychology Program.

Groody also visited appellant and appellee in Grenada when H.R.

was born, and planned to visit H.R. with appellant in Athens,

but appellee canceled the visit.   Groody described appellant as

peaceful, organized, disciplined, generous, and fair, and that

his separation from H.R. has ruined appellant’s life, “been

disastrous, * * * horrible, * * * heartbreaking * * *

bewildering.”

    {¶26} Jewel Ann Ruthrauff Grossnickle, appellant’s sister,

has a close relationship with appellant.     She has observed

appellant care for his son, described H.R. as very happy, and

does not understand why appellant does not have custody of H.R.

Ms. Grossnickle also expressed admiration for her brother and

noted that appellant even forgave the man who murdered their

mother.   On cross-examination, Ms. Grossnickle acknowledged

that, although she had appellee’s email address, she did not

reach out to appellee to schedule a visit.
                                                                  13
ATHENS, 21CA12

    {¶27} Kevin Grossnickle, appellant’s brother-in-law, has

known appellant since 2014 and recently spent time with H.R.

when he visited appellant in June and July 2020.    He believes

H.R. should be in appellant’s care.    Mr. Grossnickle did not

think H.R. should be in appellee’s care because she called his

wife and made her cry, then he had to contact appellee to ask

her to stop calling.

    {¶28} Bennett Shouse has known appellant since 1995 when

they met in the Peace Corps.    Shouse also traveled to Athens

with appellant in November 2019 when appellant visited H.R. for

three hours at the library.    Shouse testified that appellant

should be the residential parent because appellee is

“vindictive.”    Shouse conceded, however, that he has not seen or

spoken with appellee since the parties’ divorce, and he did not

know appellant canceled visits with H.R. for March, April, and

May 2020, and did not financially support H.R. until the court

ordered support.    Shouse also did not know that appellee offered

appellant the opportunity to video chat or Skype, but appellant

declined.

    {¶29} Lauri Ricker has known appellant for 30 years and was

a colleague for four years.    Ms. Ricker observed appellant

interact with H.R. once during a two or three-hour visit at

appellant’s home and described appellant as an honest and decent
                                                                    14
ATHENS, 21CA12

person.    She agreed that a responsible parent communicates with

his or her child, acknowledges a child’s birthday, and is

financially supportive.    Patrick Ricker, Lauri’s husband, has

known appellant since 1990 when they worked together.    Mr.

Ricker testified that appellant is caring, inquisitive, honest

and, with a large circle of friends.    Mr. Ricker did not know

why appellant should not be H.R.’s residential parent.

    {¶30} Hugo Hoffman has known appellant for 25 years after

they met in the Peace Corps.    Hoffman also accompanied appellant

in Athens when they visited with H.R. at the library for three

hours.    Hoffman did not know any reason why appellant should not

be the child’s residential parent, and said that H.R.’s absence

has been detrimental to appellant’s health and emotional well-

being.

    {¶31} On November 24, 2020, after reviewing the evidence and

considering counsels’ arguments, the magistrate recommended a

custody award to appellee and parenting time to appellant.

After both parties objected to the magistrate’s decision, the

trial court directed the magistrate to supplement her November

24, 2020 decision to address travel arrangements for defendant’s

monthly visitation and tax credit or dependency benefits.

Subsequently, the magistrate issued a supplemental written

recommendation and the trial court overruled the parties’
                                                                   15
ATHENS, 21CA12

objections, adopted the magistrate’s decision and entered final

judgment.   This appeal followed.

                                 I.

    {¶32} In his first assignment of error, appellant asserts

that the trial court failed to properly analyze and apply the

R.C. 3109.04(A) best interest factors when it designated

appellee the custodian of H.R.

    {¶33} At the outset, we recognize that the case sub judice

involves a contentious relationship between appellant and

appellee, H.R.’s biological parents, who both appear to

genuinely love and care about their minor child’s well-being.

After the trial court heard the evidence and the guardian ad

litem’s recommendation, the court attempted to decide the

difficult issue of parental custodial rights, with H.R.’s best

interest as the court’s paramount consideration.   We also

recognize and emphasize that decisions in child custody matters

are among “the most difficult and agonizing decisions a trial

judge must make.”   Davis v. Flickinger, 77 Ohio St.3d 415, 418,

674 N.E.2d 1159 (1997).   Again, this is especially true in

situations when two loving, caring parents are sincere in their

effort to act in their child’s best interest.   Therefore, trial

judges must have wide latitude in considering all the evidence

and such decision must not be reversed absent an abuse of
                                                                  16
ATHENS, 21CA12

discretion.   Id., citing Miller v. Miller, 37 Ohio St.3d 71, 523

N.E.2d 846 (1988).   The Supreme Court of Ohio has explained:

    The reason for this standard of review is that the trial
    judge has the best opportunity to view the demeanor,
    attitude, and credibility of each witness, something
    that does not translate well on the written page.

    * * *

    This is even more crucial in a child custody case, where
    there may be much evident in the parties' demeanor and
    attitude that does not translate to the record well.

    Davis, 77 Ohio St.3d 415, at 418-419.

    {¶34} To determine if a court has abused its discretion, an

appellate court must examine the facts and applicable law and

determine whether the trial court’s decision is unreasonable,

arbitrary or unconscionable.   Blakemore v. Blakemore, 5 Ohio

St.3d 217, 450 N.E.2d 1140 (1983).   Thus, when a substantial

amount of credible and competent evidence supports a custody

award, a reviewing court will not reverse that determination.

Bechtol v. Bechtol, 49 Ohio St.3d 21, 550 N.E.2d 178 (1990),

syllabus.

      In determining the allocation of parental rights and
responsibilities, courts must consider a child’s best interest.
R.C. 3109.04(B)(1); In the Matter of J.S., 4th Dist. Meigs No.
18CA24, 2019-Ohio-4959, ¶ 12, In the Matter of A.B., 2019-Ohio-
90, 128 N.E.3d 694, ¶ 39 (4th Dist.). R.C. 3109.04(F)(1) provides
the framework for analysis and states that to determine a child’s
best interest, a court must “consider all relevant factors,
including, but not limited to,” the following:

    (a) The wishes of the child’s parents regarding the child’s
                                                                  17
ATHENS, 21CA12

    care;

    (b) If the court has interviewed the child in chambers
    pursuant to division (B) of this section regarding the
    child’s wishes and concerns as to the allocation of
    parental rights and responsibilities concerning the
    child, the wishes and concerns of the child, as expressed
    to the court;

    (c) The child’s interaction and interrelationship with
    the child’s parents, siblings, and any other person who
    may significantly affect the child’s best interest;

    (d) The child’s adjustment to the child’s home, school,
    and community;

    (e) The mental and physical     health   of   all   persons
    involved in the situation;

    (f) The parent more likely to honor and facilitate court-
    approved parenting time rights or visitation and
    companionship rights;

    (g) Whether either parent has failed to make all child
    support payments, including all arrearages, that are
    required of that parent pursuant to a child support order
    under which that parent is an obligor;

    (h) Whether either parent or any member of the household
    of either parent previously has been convicted of or
    pleaded guilty to any criminal offense involving any act
    that resulted in a child being an abused child or a
    neglected child; whether either parent has been
    determined to be the perpetrator of the abusive or
    neglectful act that is the basis of an adjudication;
    whether either parent or any member of the household of
    either parent previously has been convicted of or
    pleaded guilty to a violation of section 2919.25 of the
    Revised Code or a sexually oriented offense involving a
    victim who at the time of the commission of the offense
    was a member of the family or household that is the
    subject of the current proceeding; whether either parent
    or any member of the household of either parent
    previously has been convicted of or pleaded guilty to
    any offense involving a victim who at the time of the
                                                                  18
ATHENS, 21CA12

    commission of the offense was a member of the family or
    household that is the subject of the current proceeding
    and caused physical harm to the victim in the commission
    of the offense; and whether there is reason to believe
    that either parent has acted in a manner resulting in a
    child being an abused child or a neglected child;

    (i) Whether the residential parent or one of the parents
    subject to a shared parenting decree has continuously
    and willfully denied the other parent’s right to
    parenting time in accordance with an order of the court;

    (j) Whether either parent has established a residence,
    or is planning to establish a residence, outside this
    state.


    {¶35} Appellant contends that, although the magistrate’s

decision generally considered the R.C. 3109.04(F)(1) factors,

the trial court erroneously applied those factors to award

appellee legal custody.   In particular, appellant argues that

the court failed to apply significant factors of subsections

(f), (i), and (j), despite “substantial evidentiary testimony.”

    {¶36} Once again, we emphasize that in general, and

especially in contested child custody maters, a trial court is

in the best position to weigh evidence.   Hammond v. Harm, 9th

Dist. Summit No. 23993, 2008-Ohio-2310, ¶ 51; Blausey v.

Blausey, 6th Dist. Ottawa No. OT-18-039, 2019-Ohio-4506, ¶ 14.

Further, a trial court has discretion to determine which factors

are relevant, and each factor may not necessarily carry the same

weight or have the same relevance, depending on the facts before
                                                                  19
ATHENS, 21CA12

the trial court.    Krill v. Krill, 3d Dist. Defiance No. 4-13-15,

2014-Ohio-2577, ¶ 29, citing Brammer v. Brammer, 3d Dist. Marion

No. 9-12-57, 2013-Ohio-2843, ¶ 41; Hammond at ¶ 51.   After our

review in the case sub judice, we believe that appellant’s

argument that the trial court failed to properly analyze the

R.C. 3109.04(A) best interest factors is without merit.

    {¶37} In its decision, the trial court noted that the

parties separated when H.R. was one-year old.   Appellee then

initiated a divorce and the parties participated in mediation

and agreed to a parenting schedule for December 27, 2016 to

January 31, 2017.   Later, appellant stated that he was “deeply

opposed” to a mediation agreement and signed it “under duress.”

On April 7, 2017, appellee initiated custody proceedings in

Grenada.

    {¶38} The trial court observed that on September 29, 2017,

appellee left Grenada with H.R. and came to the United States.

The court noted that throughout the pendency of the case,

appellant alleged that appellee “kidnapped” or “abducted” H.R.

and/or “left Grenada with [H.R.] without Defendant’s consent,

and in breach of the mediation agreement.”   The court

determined, however, that the mediation agreement did not

prohibit appellee from traveling with H.R. and her other son,

and actually implied she is the custodial parent as the
                                                                   20
ATHENS, 21CA12

mediation agreement set forth a parenting schedule for appellant

and required appellant to retrieve H.R. from appellee.

    {¶39} The trial court also referred to a May 7, 2017 email

from appellant to appellee in which appellant wrote, “When

people find my decapitated, headless, shot through, overdosed,

bled out, drowned and crumpled carcass washed up on a beach

somewhere, please feel free to take the blame.”   Further, in a

May 8, 2017 email, appellant wrote to appellee, “Does your

father have a handgun?   If so, could I borrow it for just a

second?   I would not make such a request again, as I would only

need it once.”   The court described multiple instances of

appellant rebuffing appellee’s offers to visit their son and

referred to appellant’s 96-page pretrial hearing affidavit,

which, inter alia, states:

    Who else on this planet besides the plaintiff would think
    my email messages of May 7 and 8, 2017, conveyed blame
    and suicidal intent and try to use it against me? Her
    misinterpretation    clearly    illustrates    how    she
    psychopathologizes my way of being in the world, reaches
    erroneous conclusions about me and then acts on them,
    which includes moving my son around the planet without
    my knowledge or consent. If she really thought I was
    suicidal, why did she later do exactly what supposedly
    put me into that state and separate me from [H.R.]?


    {¶40} The trial court also pointed out that, although

appellant’s pretrial hearing affidavit denies that he refused to

spend time with H.R. from August 1 to 25, 2018, appellant’s own
                                                                  21
ATHENS, 21CA12

email indicates that he would “NEVER come to Athens” and he felt

reaching a temporary agreement “too risky” for him.   The court

also referenced other examples when appellant claimed he wished

to visit his son, but refused offers to do so.    The court

further observed that appellant does not send birthday or

holiday cards or presents and “has chosen not to have any

contact with [H.R.] outside of his parenting time.”

    {¶41} Regarding the trial court’s legal analysis and

conclusions of law, the trial court cited R.C. 3109.04(A) and

reviewed the R.C. 3109.04(F)(1) best interest factors.

Concerning (F)(1)(a), the wishes of the parents, the court

observed that both parties sought sole custody.    Regarding

(F)(1)(b), wishes of the child, the court noted that neither

party requested an in camera interview.   Concerning (F)(1)(c),

the child’s interaction and interrelationship with the child’s

parents, siblings and other persons, the court noted that:

    [H.R.] seems to be a special child. Everyone who comes
    into contact with him, loves him. He radiates joy and
    happiness. He loves both parents but is closer to his
    mom than his dad.     To some extent this is due to
    Plaintiff’s actions, specifically, the nature of
    Plaintiff’s departure from Grenada, setting up home
    here, and the resulting lack of contact between
    Defendant and [H.R.], but it’s not all due to that. * *
    *

    Defendant, through his own actions and inactions, has
    contributed to this difference in [H.R.]’s respective
    relationships with his parents.        Defendant has
                                                                  22
ATHENS, 21CA12

    absolutely refused to take advantage of technology and
    to video-chat and/or Skype with [H.R.] And he hasn’t
    refused to do so out of any concern for [H.R.], but
    rather because it’s not the relationship he wants. He
    sees no value in it - no value in telling his little boy
    good night, or reading him a bedtime story, or just
    seeing how he’s doing, or hearing what they each did
    that day - when he’s unable to be with him. It may be
    of no value to Defendant; but it’s priceless to a child.
    For the months of March, April, and May, 2020, Defendant
    canceled his visits due to COVID, which the Magistrate
    does not fault him for, but he had NO contact with [H.R.]
    during those months and that was entirely his choice.

    So, while Plaintiff is not innocent in creating this
    situation; neither is Defendant.

    [H.R.] is very close to his big brother, [M.M.],
    Plaintiff’s older son who resides with them in Athens.

    Defendant has family and friends that reside in the
    Shepherdstown area and these individuals would, no
    doubt, provide a family structure for [H.R.] and family
    support.    It’s interesting that Defendant’s family
    described it as ‘heart wrenching’ to have not been able
    to see [H.R.], yet none of them ever contacted her to
    ask about seeing [H.R.]. Defendant’s friends testified
    as to Plaintiff’s ‘bad behavior’ and keeping [H.R.] from
    Defendant, yet none were aware of Defendant’s canceled
    visits, of Defendant declining Plaintiff’s offers of
    additional parenting time, of Defendant’s absolute
    refusal to video-chat with [H.R.], or of Defendant’s own
    ‘neglect’ in not observing his son’s birthday.


    {¶42} Appellant argues that the trial court (1) minimized

“the unnoticed move to another country of Mother and the impact

that has had on the relationship between Father and Child,” and

(2) placed “significant emphasis on the position of Father to

not seek video or telephone contact.”   We believe, however, that
                                                                    23
ATHENS, 21CA12

the trial court spent considerable time analyzing and applying

this factor.     The fact that appellant may disagree with the

outcome is inconsequential, as appellant does not point to

anything in the record to indicate that the court acted

unreasonably, arbitrarily or unconscionably.         Regarding

(F)(1)(d), the adjustment to the child’s home, school, and

community, the trial court found that H.R. is well-adjusted to

life in Athens, has friends, and enjoys daycare.     The court

recognized that appellant chose to seek employment away from

Athens to earn greater income and be close to his family, rather

than proximity to his son.     Appellant, however, contends that

appellee’s presence in Athens is temporary and her work Visa

expires in August 2022, while appellant is a West Virginia

permanent resident.     However, as the trial court observed (1)

Ohio University extended appellee’s H1B Visa for three years,

effective August 27, 2019, and (2) the Visa is not transferrable

to another employer without starting the application process

anew.   Once again, appellant may disagree with the outcome, but

fails to establish an abuse of discretion.

    {¶43} Regarding (F)(1)(e), the mental and physical health of

all persons, the trial court remarked that appellant appears to

be a prisoner of the past, while appellee does not.     The court

read every communication between the parties and found appellee
                                                                    24
ATHENS, 21CA12

to be “polite and courteous,” while appellant “derogatory and

dismissive, and even insulting.”    For example, the court noted a

comment from one of appellant’s communications, “If you are

confused about the order, perhaps it would be useful for you to

consult with your buddy, Attila the Attack Attorney.    Junior or

Senior.    Oh wait, I am not entirely convinced that Junior can

read.”    We, recognize, however, that it is not uncommon for the

disintegration of a marriage to be extremely tumultuous and

minor indiscretions should not be accorded great weight.

    {¶44} Concerning (F)(1)(f), the parent more likely to honor

and facilitate court-approved parenting time rights or

visitation and companionship rights, the trial court found both

parties equally likely to honor court orders.    However,

appellant points out that appellee had been found in contempt

for denial of holiday parenting time.    Although appellant is

correct about appellee’s interference with appellant’s Christmas

2019 parenting time, and established as a purge condition that

appellant have parenting time Christmas 2020, the trial court

considered this incident to be “a unilateral mistake” and

“misunderstanding.”    Moreover, even if we consider, for purposes

of argument, that the trial court erred in applying this

particular factor, we believe that ample competent, credible

evidence supports the R.C. 3109.04(F) determination.
                                                                  25
ATHENS, 21CA12

    {¶45} Regarding (F)(1)(g), whether either parent has failed

to make all child support payments, and (F)(1)(h), criminal

offenses, the trial court noted that neither party raised these

particular issues.

    {¶46} Regarding (F)(1)(i), whether the residential parent,

or one parent subject to a shared parenting decree, has

continuously and willfully denied the other parent’s right to

parenting time pursuant to a court order, the trial court did

not consider evidence as to this factor.   Although appellant

argues that the trial court should consider the contempt finding

and appellee’s relocation that occurred during the Grenada court

proceeding to be a willful denial of parenting time, the trial

court pointed out that no court order prevented appellee from

leaving Grenada with H.R.

    {¶47} Finally, regarding (F)(1)(j), whether either parent

has established a residence, or is planning to establish a

residence, outside this state, the trial court noted that

neither party raised this issue.    Although R.C. 3109.04(F)(1)(j)

requires a court to consider whether a parent has established a

residence outside of Ohio, generally “nonresidence alone should

not deprive a parent of custody.”    Ornelas v. Ornelas, 2012-

Ohio-4106, 978 N.E.2d 946, ¶ 13, citing Marshall v. Marshall,

117 Ohio App.3d 182, 187, 690 N.E.2d 68 (3d Dist.1997).
                                                                   26
ATHENS, 21CA12

Appellant, however, asserts that this is the most significant

factor, in view of the fact that appellee is a resident of

Grenada and living in the U.S. on a temporary work visa.     The

court found:

    Plaintiff’s employment offer from Ohio University was
    conditional upon obtaining a non-immigrant work Visa
    (H1B Visa).    To do so, requires a sponsor and Ohio
    University was Plaintiff’s sponsor. This Visa was not
    transferrable to another employer; rather, a new
    employer would need to complete a new Petition for a
    Nonimmigrant Worker and have it approved in order to
    Plaintiff to remain in the United States on an H1B Visa.
    * * * Plaintiff’s H1B Visa was extended for three (3)
    years effective August 27, 2019, again, sponsored by her
    employer, Ohio University.


Further, the court ordered H.R.’s passport deposited with the

Athens County Clerk of Court and that:

    either party desiring to travel internationally with
    [H.R.} shall need to petition the Court to do so, thereby
    giving notice to the other party of the request. The
    Court shall schedule a hearing on the matter and will
    not order release of the passport without a hearing.




    {¶48} Consequently, although appellee is a Grenadian citizen

and moved to Athens County, we find nothing in the record to

suggest that appellee plans to relocate outside Ohio, or that

the trial court’s judgment does not address international

travel.   Once again, we believe that competent, credible

evidence supports the trial court’s R.C. 3109.04(F)
                                                                  27
ATHENS, 21CA12

determination.

    {¶49} It is also important to again emphasize that when a

court makes a child custody determination, the child’s best

interest is the primary consideration, not the parents' best

interests.   In the case sub judice, although the distance

between the parties does create a challenge to formulate a

reasonable parenting plan, before fashioning the custody order

the trial court thoroughly reviewed the R.C. 3109.04 factors in

a comprehensive judgment entry and concluded it is in H.R.’s

best interest to designate appellee the residential parent and

legal custodian and award appellant parenting time.

    {¶50} Therefore, after our review of the record in the case

at bar, we conclude that the evidence adduced at the hearing

supports the trial court’s designation of appellee as the

child’s residential parent.   Thus, we do not believe that the

court’s judgment constitutes an abuse of discretion.



    {¶51} Accordingly, based upon the foregoing reasons, we

overrule appellant’s first assignment of error.

                                II.

    {¶52} In his second assignment of error, appellant asserts

that the trial court erred by admitting and placing great weight

on certain inadmissible evidence, including various out-of-court
                                                                    28
ATHENS, 21CA12

statements.

    {¶53} First, appellant argues that the trial court relied

upon an out-of-court statement contained in an October 7, 2019

letter from Higher Marks Educational Centre, Grenada, that

states that the Centre could not meet the needs of M.M. and

“there is no school on the island with a specialized program

that could deal effectively with [M.M.]’s academic challenges in

a way that would help him to self-actualize.”     Appellant

contends that this letter was not subject to cross-examination

and constitutes hearsay.

    {¶54} “ ‘Hearsay’ is a statement, other than one made by the

declarant while testifying at the trial or hearing, offered in

evidence to prove the truth of the matter asserted.”    Evid.R.

801(C).   Generally, hearsay is inadmissible unless the statement

falls under a hearsay exception.   Evid.R. 802.   “Ordinarily, we

review a trial court's hearsay rulings for an abuse of

discretion.”   State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-

5735, 70 N.E.3d 508, ¶ 97, citing State v. Hymore, 9 Ohio St.2d

122, 128, 224 N.E.2d 126 (1967).   However, because in the case

sub judice appellant did not object to the admission of these

items, we must review for plain error.   State v. Obermiller, 147

Ohio St.3d 175, 2016-Ohio-1594, 63 N.E.3d 93, ¶ 72, citing State

v. Fitzpatrick, 102 Ohio St.3d 321, 2004-Ohio-3167, 810 N.E.2d
                                                                    29
ATHENS, 21CA12

927, ¶ 66.   Generally, courts recognize plain error “ ‘with the

utmost caution, under exceptional circumstances and only to

prevent a manifest miscarriage of justice.’ ”     State v. Landrum,

53 Ohio St.3d 107, 111, 559 N.E.2d 710 (1990), quoting State v.

Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three

of the syllabus.     For plain error to apply, a trial court must

have deviated from a legal rule, the error must have been an

obvious defect in the proceeding, and the error must have

affected a substantial right.     State v. Barnes, 94 Ohio St.3d

21, 27, 759 N.E.2d 1240 (2002).    Under the plain error standard,

appellant must demonstrate that the outcome of the proceedings

would clearly have been different but for the trial court's

errors. State v. Waddell, 75 Ohio St.3d 163, 166, 661 N.E.2d

1043 (1996), citing State v. Moreland, 50 Ohio St.3d 58, 552

N.E.2d 894 (1990).

    {¶55} Although the Centre letter is an out-of-court

statement, we do not believe the proponent offered the statement

to prove the truth of the matter asserted.     As appellee notes,

appellee offered the letter to provide context for her departure

from Grenada.    The magistrate referred to the letter in

reference to appellant’s denial that a program in Grenada could

not meet appellee’s son’s needs.     Moreover, appellant did not

object to the letter’s admission.     Here, we cannot conclude that
                                                                  30
ATHENS, 21CA12

the outcome of the proceedings would have been different but for

the letter’s admission.

    {¶56} Second, appellant contends that an affidavit from

Brendon La Touche, Crown Counsel in the Office of the Director

of Public Prosecutions, also constitutes hearsay.   The

magistrate’s decision observes: “Defendant has stated, attested

to, and testified that Plaintiff was the subject of a criminal

investigation and charges in Grenada for abduction of [H.R.].”

Further, the court noted that appellant’s September 13, 2019

affidavit stated:

    On January 24, 2018, when it finally became evident to
    me that Plaintiff had no intention of returning to
    Grenada, or allowing me to visit with [H.R.] in Ohio, I
    pressed criminal charges through Grenada’s Criminal
    Investigation Department of the Royal Grenadian Police
    Force against Plaintiff for abducting [H.R.] and evading
    my parental custody.


The magistrate pointed out that the La Touche affidavit “denies

such and states that there are/were no such charges or

investigations and that Defendant made no such report on January

24, 2018 as he claims.”   Also, like the Centre letter, appellant

did not object to this affidavit.   Once again, under the plain

error standard of review, we cannot conclude that the outcome of

the proceedings would have been different but for the admission

of the affidavit.
                                                                  31
ATHENS, 21CA12

    {¶57} Finally, appellant asserts that appellee’s testimony

regarding an out-of-court statement of an unknown Miami Shores

Police Department employee regarding H.R.’s location constitutes

hearsay.   At the hearing, appellee testified that she flew to

Miami in late September 2017, then in early October 2017 arrived

in Athens to start employment.   Appellee stated that, while in

Florida, a member of the Miami Shores Police Department called

her for a well-check for H.R. that appellant had requested.

Appellee testified that she told the police she was in transit

to Athens to start a new job and “was advised that MSPD

communicated this” to appellant.   Appellant argues that the

trial court placed significance on this statement and then

shifted the burden to appellant regarding why, at that point, he

did not relocate to Athens.

    {¶58} However, as with the other matters mentioned above,

appellant did not object to appellee’s testimony regarding her

phone conversation with the police.   Under the plain error

standard of review, we cannot conclude that the outcome of the

proceedings would have been different but for the admission of

this testimony.   In view of the scope of the issues and evidence

adduced at the hearing, we do not believe that these alleged

hearsay matters are not of sufficient importance to impact the

trial court’s decision.
                                                                 32
ATHENS, 21CA12

    {¶59} Accordingly, based upon the foregoing reasons, we

overrule appellant’s second assignment of error and affirm the

trial court’s judgment.

                                           JUDGMENT AFFIRMED.




                          JUDGMENT ENTRY



    It is ordered that the judgment be affirmed and appellee

recover of appellant the costs herein taxed.

    The Court finds there were reasonable grounds for this

appeal.
                                                                  33
ATHENS, 21CA12

    It is ordered that a special mandate issue out of this

Court directing the Athens County Common Pleas Court to carry

this judgment into execution.

    A certified copy of this entry shall constitute that

mandate pursuant to Rule 27 of the Rules of Appellate Procedure.

    Smith, P.J. & Hess, J.: Concur in Judgment & Opinion

                                        For the Court




    BY:__________________________
                                      Peter B. Abele, Judge




                        NOTICE TO COUNSEL

     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.